Citation Nr: 0911812	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  02-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a body 
concussion related to a bomb blast.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for bilateral light 
sensitivity.

4.  Entitlement to service connection for hiatal hernia and 
gastroesophageal disease, to include as due to post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Veteran perfected appeals for claims for 
service connection for residuals of a body concussion, hiatal 
hernia and gastroesophageal disease, vertigo, bilateral light 
sensitivity, bilateral hearing loss, tinnitus, and PTSD.

This appeal has been before the Board on two occasions.  In 
January 2004, the Board remanded all seven claims then on 
appeal.  The Board directed that the Veteran be issued 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), seek additional medical records, and 
provide VA examinations.  The RO was also directed to 
complete additional actions regarding the claim for PTSD.  In 
part, this development was contingent on a finding of whether 
the Veteran engaged in combat or had a corroborated/verified 
stressor.  In this regard, the Board notes that the Veteran's 
personnel records were destroyed by fire.

The directed development was completed by the Appeals 
Management Center (AMC).  None of the seven claims were 
granted based on this development, and therefore, all seven 
claims were returned for further appellate review by the 
Board.

In July 2005, the Board found that the AMC/RO had not 
adequately complied with the January 2004 Board directives.  
The Board specifically indicated that there had not been 
adequate development in regard to determining whether the 
Veteran engaged in combat or otherwise had a 
corroborated/verified stressor.  The Board also noted that 
the AMC/RO had not complied with the directives regarding the 
providing of VA examinations; specifically, the Veteran had 
not been provided the directed examination regarding vertigo.  
Therefore, the Board remanded the seven claims for additional 
development.  The Board directed that the AMC/RO ensure that 
adequate notice under the VCAA had been issued, and provided 
directives regarding the obtainment of VA examinations.  The 
Board also provided additional directives regarding the claim 
for PTSD, to again include development to determine whether 
the Veteran engaged in combat or had a corroborated verified 
stressor.

In a September 2007 rating decision, the AMC granted service 
connection for PTSD, bilateral hearing loss, and tinnitus.  
As the Veteran has not appealed any of the ratings or 
effective dates assigned for these disabilities, this 
represents a complete grant of the Veteran's appeal in regard 
to these three claims.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  In this rating decision, the AMC found 
that the evidence established that the Veteran participated 
in the "Battle of the Bulge" and indicated that there was 
no evidence to contradict the Veteran's statements regarding 
combat.  Thus, it has been determined that the Veteran did 
engage in combat.

The AMC continued the denial of the remaining four claims on 
appeal.  After review of the development completed pursuant 
to the January 2004 and July 2005 remands, the Board finds 
that the AMC/RO has substantially complied with the 
directives contained in these remands regarding the claims 
for service connection for hiatal hernia and gastroesophageal 
disease, vertigo, and bilateral light sensitivity.  
Therefore, these three claims are ripe for adjudication upon 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Regarding the claim for service connection for 
residuals of a body concussion, the Board finds, 
unfortunately, that additional development is necessary.

In a February 2008 decision, the AMC found that the Veteran 
was not competent to handle disbursement of funds, and the 
record indicates that a fiduciary has been appointed.  The 
instant appeal, however, has been prosecuted by the Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for residuals of a body 
concussion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to these 
claims that he has not submitted to VA.

2.  The Veteran experienced heat stroke during service; the 
preponderance of the competent evidence is against a finding 
of a link between service, to include the incidents of heat 
stroke, and the current diagnosis of vertigo.

3.  The preponderance of the competent evidence of record is 
against a finding that the Veteran has a current eye 
disability manifested by bilateral light sensitivity.

4.  The record lacks evidence of hiatal hernia or 
gastroesophageal disease during service; the preponderance of 
the evidence is against a finding of a link between the 
currently diagnosed disabilities and service and against a 
finding that the current diagnosed disabilities were caused 
or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for vertigo is not warranted. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Service connection for bilateral light sensitivity is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  Service connection for hiatal hernia and gastroesophageal 
disease, to include as due to PTSD, is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran has been issued multiple VCAA notification 
letters during the pendency of this appeal.  These letters 
include August 2005 and January 2007 letters issued pursuant 
to the second (July 2005) remand.  The Veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  The August 
2005 notice contained specific notice regarding secondary 
service connection, to include notice that the evidence must 
indicate that the service-connected disability caused or 
aggravated the secondary disability.  In addition, the 
January 2007 letter provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to a Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of recent United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the September 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including the VA opinions obtained upon 
remand.  After review of these examination reports, the Board 
finds that they provide competent, non-speculative evidence 
regarding the questions on appeal for the claims adjudicated 
upon the merits in this decision.  Thus, there is no duty to 
provide additional examinations or opinions.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board is cognizant, that while the claims file contains 
service treatment records, personnel records have been 
presumed to have been destroyed by fire.  Regarding the 
missing personnel records, the Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his claims.  In this case, the personnel records 
were relevant to whether the Veteran engaged in combat.  
Subsequent to the July 2005 Board remand, the AMC determined 
that the Veteran had engaged in combat.  The Board does not 
disturb this finding.  Thus, as it has been conceded that the 
Veteran engaged in combat, there is no additional duty to 
consider the effect of the missing personnel records. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

A combat Veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Vertigo

The Veteran contends that he currently has vertigo, to 
include as due to heat stroke experienced in service.  
Service treatment records document relevant treatment.  A May 
1945 record documents that the Veteran had heat exhaustion.  
The Veteran has indicated that he had heat stroke on multiple 
occasions during service.

Statement dated in January 1947, from persons who knew the 
Veteran, documented the Veteran's heat stroke symptoms, 
exhaustion, and nervousness.

In post-service April 1947 VA examinations, clinicians 
document the Veteran's complaints of nervous condition and 
heat exhaustion.  In an April 3, 1947 report, an examiner 
documented that the Veteran had heat exhaustion in April 1943 
(during service) and had approximately 10 similar episodes 
since that time.  The heart was evaluated, but no heart 
disability was found.  The examiner also documented a history 
of recurrent episodes of vertigo, unconsciousness, and 
headaches.  In the April 25, 1947 neuropsychiatric 
examination, the only diagnosis was history of heat 
exhaustion.

In an October 1995 private treatment record, a clinician 
wrote that the Veteran had one episode of fainting 
approximately 10 years prior when he was "suffering from 
sunstroke."  The clinician found that the Veteran was a 
"relatively poor historian."    No relevant diagnosis was 
provided.  In a February 1997 private treatment record, a 
clinician documented that the Veteran had "exertionally" 
related episodes of left side chest pain associated with 
shortness of breath and occasional dizziness.  Impression was 
"[n]ew onset exertional anginal symptoms."  A November 1998 
record documents that the Veteran was to be provided a 
monitor to insure that a syncopal episode was not secondary 
to cardiac problems.

In a September 1999 letter, the Veteran's sister wrote that 
the Veteran had heat strokes in service and now became sick 
in heat, making it impossible to do outside physical labor.  
In a February 2004 letter, the Veteran's daughter wrote that 
the Veteran "suffer[ed] terribly from the heat after having 
two sunstrokes in the service."

The Veteran underwent a June 2007 VA examination.  The 
examiner documented the Veteran's history of sun strokes 
during service.  The examiner indicated that the Veteran had 
had inner ear problems for 8 years.  The examiner also found 
that he had had a cerebrovascular accident with intermittent 
dizzy spells and vertigo.  

The examiner found that the Veteran had at least three sun 
strokes in service, with the condition being treated 
appropriately.  The examiner documented that no disability 
was found upon separation from service and that the Veteran 
was not treated for dizzy spells and vertigo until 
approximately 2000.  The examiner noted both a 1997 report of 
a treadmill test showing the Veteran complained of dizziness, 
and the 1998 episode of syncope.  The examiner documented 
that the Veteran had a cerebrovascular accident in 2001.  The 
examiner found that all the clinical indicators described 
above established a clinical correlation and causal 
relationship between dizzy spells/vertigo and 
cerebral/cerebellar ischemia/cerebrovascular accident.  The 
examiner found that dizzy spells/vertigo were not caused by 
or a result of injuries in service.  In addition, the Veteran 
did not exhibit clinical evidence of sun stroke or any 
residuals of  the inservice sun strokes.

At a July 2007 VA audiological examination, the examiner 
stated that the Veteran had spinning vertigo beginning in 
1945, but had managed the problem until 10 years ago, when he 
began having equilibrium problems.  The Veteran denied a 
history of inner ear disease or head trauma.  The examiner 
opined that it would be too speculative to answer the 
question regarding the root cause of the Veteran's vertigo 
without further specific tests designed the assess the 
vestibular system.  She recommended a vestibular system 
assessment.  She documented that the Veteran was diagnosed as 
having benign paroxysmal positional vertigo in 1998.



Analysis:  Vertigo

The Board finds that service connection for vertigo is not 
warranted.  Service treatment records document treatment for 
sun stroke, and the Veteran was evaluated for heat exhaustion 
and vertigo shortly after service.  Post-service medical 
records document complaints of vertigo and dizziness, but 
none of these records relate the current disabilities to the 
in-service sun strokes.  At the June 2007 VA examination the 
conclusion was that vertigo was not due to sun strokes, and 
the physician provided an alternative etiology for the 
vertigo - cerebral/cerebellar ischemia/cerebrovascular 
accident.  The Veteran is not service connected for these 
disabilities.  In the July 2007 VA audiological examination, 
the examiner found that any opinion would be speculative and 
recommended additional testing.  The Board notes, however, 
that the Veteran has not contended that vertigo is due to an 
ear disability, but rather to sun stroke.  Further, the June 
2007 VA examination report provides non-speculative evidence 
in which the examiner provided a nonservice-related etiology 
for the disability.  Therefore, the Board finds that there is 
no requirement that another opinion or additional testing be 
obtained.  The preponderance of the competent evidence is 
against a finding that vertigo is attributable to service.

To the extent that the Veteran's contentions can be construed 
as claiming that he had vertigo during service and over the 
years ever since (see 38 C.F.R. § 3.303 regarding continuity 
of symptomatology), as explained below, without any 
indication of any medical training, he is not competent to 
diagnosis vertigo and the Veteran's current symptoms are 
attributed by the competent, medical evidence to a different 
etiology.  Further, there is no evidence of treatment from 
the time of evaluation in April 1947, until decades later.  
The Board is cognizant that the Veteran contends that he has 
vertigo disease that is attributable to service.  The Board 
is also cognizant that the Veteran's sister and daughter have 
contended that there is a link between the sun strokes during 
service and the current vertigo.  The Veteran, his sister, 
and his daughter, however, has not been shown to possess the 
requisite medical training or credentials needed to render 
competent opinions as to medical causation.  Accordingly, 
their lay opinions do not constitute competent medical 
evidence; they lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, vertigo is not the type of 
disability that can be diagnosed by a layperson.  Jandreau, 
supra.  Thus, while the Veteran and his family members are 
competent to report what comes through the senses, such as 
unsteadiness, they do not have medical expertise to diagnose 
the specific disability of vertigo.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, they cannot 
provide competent opinions regarding diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for vertigo 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Bilateral Light Sensitivity

The Veteran contends that he has bilateral light sensitivity 
due to service.  Specifically, the Veteran has contended that 
he had temporary blindness after the bomb blast in the fox 
hole.  The Veteran has also asserted that he still only has 
partial sight.

Service treatment records document that the Veteran received 
glasses during service.  A May 1945 record documents 
treatment for heat exhaustion.  The clinician completing this 
record documented eye symptoms.  No eye disability, however, 
was diagnosed.  Report of physical examination completed in 
November 20, 1945, prior to discharge, indicates that the 
Veteran had bilateral myopic astigmatism.  Corrected vision 
was 20/20 in both eyes.

In a September 1999 letter, the Veteran's sister wrote that 
the Veteran's glasses in service were "wrong" and made his 
eyesight worse.

In an October 2004 private letter, a clinician wrote that the 
Veteran had bilateral cataract surgery in November 2001 and 
"capsulotomys" in 2002.  The clinician also indicated that 
the Veteran had treatment in 2003 for right eye glaucoma.  
The clinician did not provide opinions regarding in-service 
occurrence.

In the June 2007 VA examination, the examiner documented that 
the Veteran had double vision for the last three months.  The 
examiner also documented the medical evidence dated in 1997 
and 1998 regarding complaints of double vision.  The examiner 
found no evidence of treatment for light sensitivity, and 
found no current clinical evidence of light sensitivity.

In the July 2007 VA audiological examination, while reporting 
the Veteran's history, the examiner documented that the 
Veteran had vision problems as a result of the bomb blast.  
She provided no opinion regarding a current vision problem, 
did not indicate a specific diagnosis, and did not indicate a 
source for this history.

Analysis:  Bilateral Light Sensitivity

The Board finds that service connection for bilateral light 
sensitivity is not warranted.  Service treatment records 
document treatment for reduced visual acuity, corrected by 
glasses.  Corrected vision was 20/20 at separation from 
service.  The Veteran was also found to have a myopic 
astigmatism.  The Board highlights that refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).

Post-service medical records document treatment for cataracts 
and glaucoma, beginning in 2001.  The Veteran has not 
specifically indicated that cataracts or glaucoma are due to 
service.  In the June 2007 VA examination, the examiner found 
no evidence of an eye disability manifested by bilateral 
light sensitivity.  Thus, while there is evidence of post-
service eye treatment, there is no competent evidence of a 
diagnosis of a disability attributed to light sensitivity or 
a diagnosis of an eye disability found to be manifested by 
light sensitivity.  The Board is also cognizant that the 
Veteran indicated he had reduced vision since service.  
Although found to have astigmatism and refractive error upon 
service, this is not evidence of an acquired eye disability 
and the Veteran's vision was found to be correctable to 
20/20.  Although cognizant that the examiner, in the July 
2007 VA audiological examination, indicated that Veteran had 
vision problems after the bomb blast in service, there is no 
indication that the audiological examiner provided an 
examination of the eyes and did not provide any evidence of a 
currently diagnosed acquired eye disability.  Thus, her 
examination report does not provide evidence in support of a 
finding that the Veteran has a current eye disability 
attributable to service.  Thus, the preponderance of the 
competent evidence is against a finding that the Veteran has 
bilateral light sensitivity due to service.

To the extent that the Veteran's contentions can be construed 
as claiming that he has had bilateral light sensitivity 
during service and over the years ever since (see 38 C.F.R. 
§ 3.303 regarding continuity of symptomatology), as explained 
below, without any indication of any medical training, he is 
not competent to diagnosis a specific eye disability and his 
assertion is outweighed by the absence of any 
contemporaneously recorded medical (competent) evidence 
indicative of eye treatment for approximately 56 years after 
service.  The Board is cognizant that the Veteran contends 
that he has bilateral light sensitivity that is attributable 
to service.  The Board is also cognizant that the Veteran's 
sister have contended that the Veteran's eye sight worsened 
due to glasses.  The Veteran and his sister, however, have 
not been shown to possess the requisite medical training or 
credentials needed to render competent opinions as to medical 
causation.  Accordingly, their lay opinions do not constitute 
competent medical evidence; they lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, although the Veteran is competent to 
report that he has sensitivity to the sun, he is not 
competent to provide an opinion regarding whether this 
represents a disability of the eye or to provide an opinion 
regarding etiology.  Jandreau, supra.  Thus, while the 
Veteran and his family members are competent to report what 
comes through the senses, such as reaction to the sun, they 
do not have medical expertise to diagnose the specific 
disability related to light sensitivity.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, they cannot 
provide competent opinions regarding diagnosis or causation.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded medical evidence 
relevant to the Veteran's eye sight for decades after 
service.  The gap of time of between the alleged service and 
the first clinical evidence of eye treatment is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for bilateral 
eye sensitivity must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Hiatal Hernia and Gastroesophageal 
Disease

The Veteran contends that he has a hiatal hernia and 
gastroesophageal disease that is somehow attributable to 
service.  The Veteran's main contention is that the 
disability is due to the service-connected PTSD.

A February 1997 private treatment record documents that the 
Veteran had gastroesophageal reflux that was status-post 
surgical repair in 1980 and history of subsequent stricture 
requiring dilation.

In a November 1997 private treatment record, a clinician 
wrote that the Veteran only had trouble swallowing when he 
got nervous.  Diagnosis was moderately severe reflux 
esophagitis, associated with "mild stenosis of the GE 
junction."  The clinician found that the dysphagia was under 
good control with medication.  At least one of these 
medication was a treatment for nervousness.

A June 1998 record documents that the Veteran had a hiatal 
hernia, with repair in 1960.

In a September 1999 letter, the Veteran's sister wrote that 
the Veteran had "a history of hiatal hernia trouble so many 
times it is hard for him to eat."

In a February 2004 letter, the Veteran's daughter wrote the 
following:  "My dad's nerves were totally shot and loud 
sudden noise totally frazzled him.  Due to this he has had 
ulcers and a [Hiatal] Hernia that plague him to this day."

In the June 2007 VA examination, the examiner found that 
swallowing problems began in 1997.  The examiner, however, 
also indicated that the Veteran underwent fundoplication in 
1983.  The examiner reported that the Veteran had several 
endoscopies and was appropriately treated by the specialists 
for recurrent bleeding episodes secondary to Mallory-Weiss 
tears.  The examiner indicated that the condition was 
presently stable and that the Veteran was being followed 
closely for esophageal benign stricture.

The examiner opined that there was "no ESTABLISHED clinical 
correlation nor causal relationship between the PTSD, and the 
acid reflux and hiatal hernia disease."  The examiner also 
noted no evidence of treatment in service.  The examiner 
noted that the disability was not caused by or a result of 
exposure to bomb blast in service nor PTSD.

Analysis:  Hiatal Hernia and Gastroesophageal Disease

The Board finds that service connection for hiatal hernia and 
gastroesophageal disease is not warranted.  Service treatment 
records do not document treatment for this disability.  The 
Veteran's main contention on appeal is not that this 
disability began during service, but rather, that the 
disability is attributable to psychiatric symptoms 
attributable to service.  That is, in essence, the Veteran 
has asserted that these disability began as a result of the 
Veteran's now service-connected PTSD.

The records of file are somewhat conflicting regarding the 
first date of treatment for a hiatal hernia, with one record 
indicating treatment for a hiatal hernia in 1960.  The Board 
notes that this is approximately 15 years after service.  In 
the November 1997 private medical record, the clinician 
indicated that the Veteran had difficulty swallowing when he 
was nervous, and indicated that this dysphagia had improved 
with the use of medication.  Although this indicates that 
nervousness increased the Veteran's difficulty in swallowing, 
this record does not specifically consider whether the 
diagnosed PTSD caused or aggravated the diagnosed hiatal 
hernia and gastroesophageal disease.  The only medical 
opinion to address this issue is the June 2007 VA opinion.  
The examiner found, in essence, that the disability was not 
attributable to service or PTSD.  Although cognizant that the 
examiner did not use the word "aggravation," and in 
general, did not employ the language requested by the Board, 
the examiner clearly indicated that it was his opinion that 
there was no relationship between the disease, as he wrote 
that there was no correlation or causal relationship.  
Therefore, the Board finds that the preponderance of the 
medical evidence is against a finding that there the disease 
was due to service or is secondary to the service-connected 
PTSD.

To the extent that the Veteran's contentions can be construed 
as claiming that he has had symptoms of hiatal hernia and 
gastroesophageal disease during service and over the years 
ever since (see 38 C.F.R. § 3.303 regarding continuity of 
symptomatology), as explained below, without any indication 
of any medical training, he is not competent to diagnosis 
these disabilities and his assertion is outweighed by the 
absence of any contemporaneously recorded medical (competent) 
evidence indicative of these disabilities for many years 
after service (although the record is somewhat unclear 
regarding the first date of treatment).  The Board is 
cognizant that the Veteran contends that he has hiatal hernia 
and gastroesophageal disease that is somehow attributable to 
service.  The Board is also cognizant that the Veteran's 
sister has contended, in essence, that psychiatric problems 
cause him to be unable to eat.  The Veteran and his sister, 
however, have not been shown to possess the requisite medical 
training or credentials needed to render competent opinions 
as to medical causation.  Accordingly, their lay opinions do 
not constitute competent medical evidence; they lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, although the Veteran is competent to 
report that he has stomach problems, he is not competent to 
provide the specific diagnoses of hiatal hernia and 
gastroesophageal disease and is not competent to provide an 
opinion regarding etiology.  Jandreau, supra.  Thus, while 
the Veteran and his family members are competent to report 
what comes through the senses, such as stomach pain, they do 
not have medical expertise to diagnose these specific 
disabilities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, they cannot provide competent opinions 
regarding diagnosis or causation.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded medical evidence 
relevant to hiatal hernia or gastroesophageal disease for 
many years after service.   The gap of time of between the 
alleged service and the first clinical evidence of these 
disabilities is, in itself, significant and it weighs against 
the Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hiatal 
hernia and gastroesophageal disease must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for vertigo is denied.

Service connection for bilateral light sensitivity is denied.

Service connection for hiatal hernia and gastroesophageal 
disease, to include as due to PTSD, is denied.


REMAND

The Veteran has contended that he sustained concussion 
injuries subsequent to a bomb blast during service.  The 
Veteran has asserted that a bomb went into the fox hole he 
was in, and went off.  The Veteran indicated that he 
subsequently had temporary blindness, deafness, and had 
internal bleeding, with blood coming through his skin.  
Service treatment records do not indicate any residuals of a 
body concussion.

Pursuant to the July 2005 Board remand, the Veteran underwent 
a series of VA examinations in June and July 2007.  These 
examinations document the disabilities he contends are due to 
an in-service bomb blast, to include bilateral light 
sensitivity and hearing loss.  In this regard, service 
connection for bilateral light sensitivity was discussed 
above and service connection for bilateral hearing loss has 
been granted and no longer is on appeal.  

The incident of the bomb blast is described in the June 2007 
psychiatric examination.  In another June 2007 VA 
examination, the examiner noted that the Veteran was exposed 
to a bomb blast in 1945, causing blindness and deafness.  The 
examiner also noted that the blast caused trauma to the head 
and low back, with the Veteran having "hurt his back" in 
this trauma.  The Board is cognizant that the Veteran denied 
head trauma during the June 2007 VA audiological examination.  
The examiner noted that the Veteran had mild to moderate 
impaired range of motion and the Veteran reported that he had 
chronic back problems.  The examiner does not appear to have 
specifically considered whether the Veteran had a chronic 
back disability diagnosis and did not provide an opinion 
regarding whether any such disability was attributable to 
service, to include the in-service trauma.  

Thus, the Veteran has indicated that he has additional 
disabilities attributable to the bomb blast in service, other 
than the specifically addressed bilateral light sensitivity 
and bilateral hearing loss.  Namely, he has indicated that he 
had trauma to his head and back, and continues to have a 
chronic back disability.  It has been conceded that the 
Veteran fought in "Battle of the Bulge" and the Veteran has 
asserted it is during this battle that the he experienced a 
bomb blast in a foxhole - at close proximity.  Under these 
circumstances, the RO/AMC was directed to obtain a medical 
opinion regarding whether the Veteran had claimed residuals 
of a body concussion attributable to service, to include the 
bomb blast.  The VA examination obtained, however, does not 
provide an opinion in this regard, to specifically include 
the Veteran's recent assertions of a back disability that was 
incurred due to this blast.  Therefore, the Board finds that 
a remand is required to obtain an additional VA examination 
in which an examination considers whether the Veteran has 
residuals of a body concussion, to include as due to the bomb 
blast he experienced.  

In addition, as the claim is remanded, the AMC/RO should 
ensure that all relevant records not of record are obtained 
and ensure continued compliance with the notice and 
assistance requirements under the VCAA.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to residuals of a 
concussion must be obtained for inclusion 
in the record.

3.  The Veteran should be scheduled for a 
VA examination.  The claims file should 
be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should provide an answer to the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran has 
residuals of a body concussion, to 
specifically include a back 
disability, that began in service or 
is linked to any incident of 
service, to include the in-service 
bomb blast?  If so, please identify 
all such residuals.

The clinician is advised that it has been 
conceded that the Veteran experienced a 
bomb blast during the "Battle of the 
Bulge."  The clinician is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the Veteran's claim for 
service connection for residuals of a 
body concussion must be adjudicated on 
the basis of all of the evidence of 
record and all governing legal authority. 
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


